Citation Nr: 1433797	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.K.


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for PTSD.

The Veteran testified before the undersigned at a June 2010 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

This issue was remanded by the Board in December 2010 for additional development.  It is again before the Board for further appellate review.

In March 2012, the appellant submitted additional evidence for consideration in connection with the claim on appeal, subsequent to the most recent issuance of a supplemental statement of the case in February 2012.  A waiver of RO consideration of this evidence was submitted contemporaneously with this evidence.  As such, the Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for PTSD in an August 2003 rating decision; that same month, the Veteran filed additional evidence in support of her claim.

2.  In a March 2004 rating decision, the RO again denied the claim; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

3.  Since the March 2004 rating decision, evidence received has been cumulative or redundant of evidence of record at the time of the prior denial, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Because evidence received since March 2004 rating decision is not new and material, the claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.

In a pre-adjudication letter dated in January 2008, the RO notified the Veteran of the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed her of the types of evidence that would be considered to substantiate her claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess and included the notification regarding his petition to reopen her claim for entitlement to service connection for PTSD as set out in Kent.

Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that these notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ('Virtual VA or VBMS ') portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was not afforded a VA examination in connection with her petition to reopen her claim for entitlement to service connection for PTSD.  The Board notes that VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran in this case is not entitled to a VA examination for this claim as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claim even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned identified the issue on appeal to the Veteran and asked specific questions directed at identifying whether she met the criteria to reopen her service connection claim for a PTSD.  The Veteran testified as to her history of symptoms and treatment.  In addition, the undersigned, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to reopen - laws and regulations

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  'Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Background and analysis

The Veteran filed her initial claim for PTSD in June 2003.  She contended that she had been drugged and raped while on active duty.  In the August 2003 rating decision, the RO denied the claim, while the Veteran's post-service medical records included diagnoses of PTSD and depression, her service treatment records did not reflect evidence to substantiate her claimed stressor.  The RO acknowledged that the evidence that could support a claim for an in-service personal assault included documentation of behavioral changes after the incident or, if that evidence was not available, some other evidence that would lead to the reasonable conclusion that the claimed incident occurred.  The RO noted that such evidence included sudden requests for other duty assignments, obsessive behaviors, or increased disrespect for authority.  The RO concluded that such evidence was not found in the record.

That same month, the Veteran submitted additional arguments in support of her claim.  The RO treated this as a claim.  However, as new arguments and evidence were submitted within the year after the issuance of the rating decision, it did not become final.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In a March 2004 rating decision, the RO again denied the claim; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.   Therefore, the most recent final decision is the March 2004 rating decision.

The evidence of the record at the time of the March 2004 rating decision consisted of the following.

Service treatment records and service personnel records were part of the record.  These records did not reflect any treatment for or diagnosis of PTSD or treatment for an assault.  Her service personnel records did not reflect any change in performance following her alleged assault.  Service personnel records reflected that the Veteran received a promotion from PF2 to PFC in August 1976.
 
Lay statements from two of the Veteran's friends submitted in August 2003 reflected their observations that the Veteran's behavior and personality changed after she returned from active duty.

The Veteran submitted a stressor statement in August 2003, reflecting her reports that she agreed to have a drink with a couple of other soldiers and that she was drugged and taken off base and raped.  She indicated that she had very little memory of the incident, but that she was brought back to base where  someone put her to bed and she slept most of the following weekend.  She reported that her attitude about being stationed in Germany became negative following the incident, and that she has suffered symptoms such as anxiety and has developed obsessive compulsive symptoms since the alleged incident.

VA medical records reflecting treatment from August 1998 through January 2004 were also part of the record at the time of the March 2004 rating decision.  These records reflected ongoing treatment in a PTSD group focused on sexual trauma, and problem lists during this time frame reflected PTSD, sexual trauma, and depressive disorder.  Additionally, a December 2003 record included the Veteran's reported history prior to service and her alleged in-service rape.  She also reported her in-service treatment for vaginal bleeding two months after the reported incident. 

The record includes a January 2004 examination contracted by the VA to determine whether the Veteran had any residuals of her in-service laparoscopic surgery.  This evidence is not relevant to the Veteran's claim presently on appeal.

A February 2004 disability evaluation by a private provider, S.L.M., M.D. conducted on behalf of the VA reflects his assessment that the Veteran had PTSD consistent with sexual assault, based on her reports, and that she additionally had severe, chronic major depressive disorder, recurrent, with psychotic features, and obsessive compulsive disorder (OCD).

In the March 2004 rating decision, the RO found that the Veteran's service treatment records did not show any evidence of PTSD or evidence that would substantiate her reported stressor of being drugged and raped while on active duty in Germany in January 1976.  The RO noted that, while the Veteran's service personnel records confirmed that she was stationed in Germany in January 1976, there was no evidence that her performance subsequently changed; in fact, she was promoted.  The RO acknowledged that the Veteran had gynecological problems, including vaginal infection in March and April 1976 and lower abdominal cramping and discharge in June 1976.  In August 1976, the Veteran was seen for bleeding and lower abdominal pain.  She was admitted due to possible pelvic inflammatory disease; however following laparoscopic surgery, a right tubal ectopic pregnancy was diagnosed.  She was treated with a course of IV and oral antibiotics and was discharged.  However, the RO found that there was no evidence that this treatment was due to her claimed sexual assault.  New and material evidence addressing this basis for denial is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

The new evidence submitted to the record since the March 2004 is comprised of the following.

VA medical records reflecting treatment from January 2001 to February 2007 show ongoing psychiatric treatment and routine treatment for a variety of unrelated medical issues.  However, these records, while new as they reflect treatment provided since the March 2004 rating decision, merely show ongoing treatment that began before March 2004.  These records do not provide any evidence that was not previously before VA that would aid in substantiating the Veteran's claim.

A November 2005 statement from the Veteran's treating licensed social worker (LCSW), J.K., reflected her assessment that the Veteran had PTSD and was angry and violent. A November 2006 letter from J.K., LCSW, reflects her opinion that her current psychiatric issues, including dissociative behavior, panic attacks, obsessive compulsive traits, are due to her in-service rape.  These findings are redundant, are therefore not new and are immaterial to the claim.  A March 2011 statement from this same provider reflected her assessment that the Veteran had PTSD due to military sexual trauma (MST), and discussed the Veteran's ongoing psychiatric symptoms.  However, statements from this provider simply repeat contentions that were before VA at the time of the prior final decision.  While these statements are new, they are not material, and they are repetitive in reflecting her opinion that the Veteran had MST and subsequent psychiatric disorders.  These conclusions were before VA in March 2004 and do not serve as material evidence to reopen the claim.
The Veteran submitted several lay statements in 2006 from her sisters and friends, attesting to their observations that the Veteran's personality had changed significantly since her return from service in that she had become angry and violent.  Also submitted was a page reflecting her parole violations from May 1985 to December 1997.  While these statements reflect the Veteran's psychiatric difficulties that the subsequent to service, they do not provide further evidence to substantiate her claim.  The record has been clear that the Veteran has dealt with psychiatric issues in the years following service, and these statements further confirm that.  However, these statements do not provide any additional evidence to establish that the alleged in-service rape actually occurred.

A private psychological evaluation dated in August 2006 from G.E.J., M.D. was added to the record, reflecting her reports that she was drugged and raped in service and that she suffered psychiatric symptoms since the attack.  The examiner diagnosed PTSD most probably a result of the alleged rape during service, major depressive disorder with aggravation and increase in severity secondary to reminders of events in military and alleged specific events that happened during the event itself, and obsessive compulsive disorder based on PTSD.  The examiner also noted that dissociative disorder should be ruled out.  The examiner found that all of these findings were clearly related to a single event of rape trauma occurring in the military service and, in his mind, was clearly service-connected.  He indicated that he supported the opinion provided by S.L.M., M.D. in February 2004.
The Board finds that this opinion does not provide any new evidence.  These contentions and findings-including that the Veteran's psychiatric disorder were related to her alleged in-service MST-are essentially the same as what was provided in the February 2004 disability evaluation.  In fact, this private provider endorsed the February 2004 findings.  As such, this evidence is redundant and therefore is not new and material to the Veteran's claim.

In November 2006, J.K., LCSW submitted several pages from the Veteran's journal, dated from November 2003 to August 2006, reflecting symptoms of depression and anger and referring in a general way to her alleged in-service rape.  However, again, these writings reflect the contentions that were of record at the time of the prior final decision.  While the Veteran provides more detail in these writings as to the difficulties she was having, they do not provide any additional evidence to substantiate the alleged in-service rape.

In addition, J.K., LCSW submitted an internet article stating that women who suffered sexual abuse, physical abuse, or emotional abuse at any time of their lives were more susceptible to pelvic pain.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Internet article submitted by the Veteran's representative is of a general nature and does not contain any information or analysis specific to the Veteran's case.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)

Records from the Social Security Administration (SSA) reflect that the Veteran was granted benefits based upon anxiety-related disorders and affective/mood disorders.  An opinion from the Veteran's LCSW at the Vet Center and the August 2006 disability evaluation provided the basis, at least in part, for the decision.  While the medical records included in this SSA records reflect ongoing treatment for psychiatric disorders as a result of MST, these records do not aid in establishing that the claimed in-service rape occurred.  In addition, these medical findings are essentially the same as those before the Board at the time of the March 2004 rating decision.

The Veteran also provided testimony at her June 2010 hearing in support of her claim.  However, the contentions provided by the Veteran and J.K., LCSW regarding her alleged rape, gynecological treatment in service and symptoms of depression and obsessive compulsive behaviors are redundant.    

During the hearing, the Veteran's representative noted that the Veteran had been previously denied for service connection based, in part, on the RO's finding that the Veteran's performance did not suffer after the alleged incident, but that she was actually promoted in the year following the claimed attack.  The representative then established that J.K., LCSW, had been a sergeant in the Army.  She testified that the Veteran's promotion was an automatic promotion, from PF2 to PFC, and that those promotions usually happened after a year in the PF2 position.  The Veteran testified that she did not receive this promotion until a year and a half or more after she was in the PF2 position.  The representative posited that it was actually two years before she received her promotion.  J.K., LCSW reported that the only way that promotion would be delayed would be if her first sergeant did not sign the paperwork.  The Veteran has contended that it was her first sergeant who raped her.  However, the Veteran's service personnel records show that the Veteran was a PF2 for one year and three month, not over one and a half years.  In addition, while she stated that she was a sergeant in the Army, there is no evidence that the Veteran's witness has any authority to state what the typical timeframe is for a promotion from PF2 to PFC.  Finally, the possibility that there was a delay of three months in her promotion does not aid in establishing that the Veteran was raped while on active duty.

In addition, as part of the testimony offered in support of the Veteran's claim, the representative established that J.K., LCSW, was a 91-C in the Army, which was the equivalent of a licensed practical nurse (LPN).  She testified that the Veteran's service treatment records reflecting gynecological treatment were unclear and raised questions as to whether some of her problems were a result of a rape.  She testified that she found the records confusing.  This evidence shows that, upon review of the service treatment records, this witness was not able to conclude that any of the Veteran's in-service gynecological treatment was indicative of a rape or sexual assault.  As such, this testimony does not provide any additional material evidence reflecting that the Veteran was raped in service.

A March 2012 statement from the LCSW who replaced the Veteran's previous therapist there when she retired, reflects her ongoing symptoms and treatment.  As this record does not provide any additional information or evidence that the Veteran was raped in service, it is not material and cannot be used to reopen the claim.

The Veteran also re-submitted several records that were already in the claims file and considered in the March 2004 rating decision.  These included the February 2004 disability evaluation and a December 2003 VA medical record.  These records are not new and therefore cannot be used to reopen the Veteran's claim.

The Board notes that the Veteran's representative submitted an Appellate Brief Presentation in June 2014, including arguments to support the Veteran's claim to reopen.  Specifically, the representative argued that, in the March 2004 rating decision, the RO erred by not characterizing the August 2006 medical opinion as new and material evidence.  However, the Board notes that the March 2004 rating decision pre-dates the August 2006 opinion.  Therefore, the opinion was not part of the record in March 2004. 

In conclusion, the Board finds that the evidence of record submitted since the March 2004 rating decision is inconsistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.

The Board accordingly finds that new and material evidence has not been received to reopen the claim of service connection for a for PTSD.  Hence, the appeal of this issue is denied.


ORDER

New and material evidence has not been received to reopen a claim of service connection for PTSD; the claim is denied.




____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


